Case 2:16-cr-00104-SPC-NPM Document 141 Filed 12/04/20 Page 1 of 4 PageID 548




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FOR MYERS DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO.: 2:16-cr-104-FTM-38NPM

THURNAL GLOVER, JR.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Thurnal Glover, Jr.’s Second Motion to

Address Sentence (Doc. 138) and the Government’s response (Doc. 140). For

the below reasons, the Court grants in part and denies in part the motion.

       The starting point is Defendant’s 2015 state conviction for felony battery

that got him thirty months’ probation.             (Doc. 91 at 11; Doc. 140-1 at 1).

Probation did not go well, as he violated it three times. The third violation is

relevant here. His federal crimes in this case—conspiracy to commit armed

bank robbery and armed bank robbery—prompted the third violation of

probation (“VOP”).

       Defendant was arrested for the VOP on August 31, 2016. Two weeks

later, a federal grand jury indicted him here. (Doc. 1). Because Defendant was

in state custody when indicted, this Court issued a Writ of Habeas Corpus Ad


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:16-cr-00104-SPC-NPM Document 141 Filed 12/04/20 Page 2 of 4 PageID 549




Prosequendum for him. (Doc. 8). Defendant then pleaded guilty to both counts

and he was sentenced on May 8, 2017. The Court sentenced him to 90 months’

imprisonment. (Doc. 99; Doc. 100). After sentencing, Defendant was returned

to state custody.

      A month later, the state court sentenced Defendant to sixty months’

imprisonment for the VOP.      That sentence was to run “Concurrent with

Federal Sentence.” (Doc. 140-1 at 3-4). The state court also credited Defendant

555 days “for time incarcerated before imposition of this sentence.” (Doc. 140-

1 at 4). Defendant finished the state sentence on April 22, 2020 and was then

sent to the federal Bureau of Prisons (“BOP”) to begin his sentence for this

case. His projected release date is September 11, 2026. (Doc. 140 at 3). But

Defendant wants out sooner.

      Defendant wishes his federal sentence to run concurrently with the VOP

sentence. But the BOP is running those sentences consecutively because the

Judgment is silent on the matter. (Doc. 100). And the BOP construes such

silence to mean consecutively.    See 18 U.S.C. § 3584 (“Multiple terms of

imprisonment imposed at different times run consecutively unless the court

orders that the terms are to run concurrently.”); Setster v. United States, 566

U.S. 231, 237 (2012) (holding a district court may order a defendant’s federal

sentence run consecutively to his anticipated state sentence for a probation

violation).




                                      2
Case 2:16-cr-00104-SPC-NPM Document 141 Filed 12/04/20 Page 3 of 4 PageID 550




      Defendant has also launched administrative proceedings with the BOP,

requesting the agency to run the federal and VOP sentences concurrently. The

BOP, in turn, has written to the Court for guidance. Defendant also seeks the

Court’s clarification on the interplay between the federal and VOP sentences

through his instant motion.

      After reviewing the record and applicable law, the Court clarifies its

continued intent to run the federal and VOP sentences consecutively. The

Court sentenced Defendant to 90 months’ imprisonment for his bank robbery

crimes. It believed then, as it does now, that the sentence was sufficient but

not greater than necessary to achieve the purposes of sentencing. The Court

also fashioned that sentence based on the information available at sentencing.

And no party argued that the federal and then-future VOP sentences should

run concurrently. Nor does Defendant now present any legal argument for

concurrent sentences.

      What is more, Defendant first committed the state crime of felony

battery. And while on probation for that offense, he committed new unrelated

crimes that landed him in federal court. The Court takes seriously Defendant’s

clear disrespect for federal and state laws. To retroactively run the sentences

concurrently goes against affording adequate deterrence to Defendant’s

criminal conduct, protecting the public from his future crimes, and providing

just punishment for this offense.




                                      3
Case 2:16-cr-00104-SPC-NPM Document 141 Filed 12/04/20 Page 4 of 4 PageID 551




      At bottom, the Court intended Defendant to serve 90 months for his

federal crimes despite any future sentence for violating his state probation.

The Court thus stands by its Judgment as originally imposed.

      Accordingly, it is now

      ORDERED:

      Defendant Thurnal Glover, Jr.’s Second Motion to Address Sentence

(Doc. 138) is GRANTED in part and DENIED in part. The Court grants

the motion to the extent that it has addressed his federal sentence but denies

any request to modify the Judgment.

      DONE AND ORDERED in Fort Myers, Florida on December 4, 2020.




Copies:     Counsel of Record

            Marcus Boudreaux
            Correctional Programs Specialist
            United States Department of Justice
            Federal Bureau of Prisons
            Designation and Sentence Computation Center
            U.S. Armed Forces Reserve Complex
            346 Marine Forces Drive
            Grand Prairie, Texas 75051




                                      4
